UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
DEMOCRACY PARTNERS, LLC, et al., )
)
Plaintiffs, )
)
V. ) Civil Action No. 17-1047 (PLF)
)
PROJECT VERITAS ACTION FUND, et al., )
)
Defendants. )
)
ORDER

On June 17, 2022, the Court convened a status conference to discuss, among other
issues, the five pending pretrial motions in limine filed in this case. It was determined that oral
argument on these motions would be helpful. The Court therefore will hear argument on the
motions in limine on July 14, 2022, beginning at 1:00 p.m. The Court requires further information
from the parties regarding procedures for oral argument, including: (1) whether the parties would
prefer to present oral argument virtually or in-person; (2) how much time should be allocated to
each motion; and (3) whether the parties wish to present any video exhibits to the Court during
oral argument. The parties are directed to meet and confer and submit a joint status report, on or
before June 28, 2022, on these topics. Accordingly, it is hereby

ORDERED that the Court will hear oral argument on the five pending motions in
limine on July 14, 2022, beginning at 1:00 p.m., with further details to be provided by the Court at
a later date; and it is

FURTHER ORDERED that the parties shall meet and confer and submit a joint

status report, on or before June 28, 2022, addressing the following issues:
1. The parties’ preferences for holding oral argument virtually or in-person;

2. How much time the parties propose should be allotted for argument on each of
the five separate motions;

3. How much time should be allotted to the movant for argument on each motion,
how much time should be allotted to the party opposing the motion, and how
much time should be allotted to the movant for rebuttal;

4. Whether the parties wish to present video exhibits to the Court during oral

 

argument.
SO ORDERED.
PAUL L. FRIEDMAN"
United States District Judge
DATE:
6 o » 2